Title: To John Adams from Theodore Armistead, 21 June 1798
From: Armistead, Theodore,Wilson, George
To: Adams, John



To John Adams. President of the United StatesSir
Norfolk, Virga: the 21st: June 1798.

When addresses are gone forth, from every part of the United States, expressive of the high confidence reposed in your Virtues and Abilities, approving your past Conduct, and earnestly praying for the preservation of your health and happiness, which cannot fail to secure to your Country a continuance of your important services; The Youth of Norfolk, are impressed with the assurance, that an address from them at so late a period as the present, is justly entittled to less regard than those, presented by more populous Bodies at an earlier date: Yet will feel themselves highly gratified if this; their humble assurance of their perfect veneration of, and confidence in, the Constituted authorities of their Country is received by you with a satisfaction proportioned to the sincerity with which they offer it. Altho’ most of them from their age, and persuits, are unable to judge with confidence on the affairs of their Country; Yet they have beheld with Indignation the lawless agressions of the French Republic, and rejoice in the decisions of the Public Councils of their Country, on the measures adopted for its security, and protection of its Citizens and their property.
They also beg leave to assure you, that altho’ they are thus late, in offering their services to their Country, they will endeavor to prove themselves not the least Zealous in its support, and committing to destiny their honor and fame, only request to be numbered among those Citizens on whom for the defence of the State it may be necessary to call first.—Whilst they offer up those sentiments of duty and respect, to which, as a Father to their Country you are so eminently entitled, they pray the Supreme ruler of the Universe, to endow them with hearts of resolution to support with dignity the toils of Warfare; to cherish and preserve in them those sentiments of Liberty and Independance, which from the bright example of their Fathers have been infused into their minds from earliest infancy, and enable them to hand them down with the blessed Inheritance unimpared to Posterity. I have the honor to be, in behalf of the Youth of the Borough of Norfolk, Sir / Your Obedient Servant



Theo Armistead ChairmanSigned by order of the ChairmanGeorge Wilson Secty.